Case 5:14-cv-00665-F Document 418-2 Filed 05/06/21 Page 1 of 4




         Exhibit 2
                  Case 5:14-cv-00665-F Document 418-2 Filed 05/06/21 Page 2 of 4



From:                            Gary Elliott
Sent:                            Monday, April 19, 2021 4:15 PM
To:                              Mithun Mansinghani
Cc:                              Jim Farris; Nanci Battles
Subject:                         FW: Glossip--Meetings with plaintiffs


fyi

From: Gary Elliott
Sent: Monday, April 19, 2021 4:14 PM
To: Michael Lieberman <Michael_Lieberman@fd.org>
Cc: Dale Baich <Dale_Baich@fd.org>; Jennifer Moreno <jennifer_moreno@fd.org>
Subject: RE: Glossip--Meetings with plaintiffs

Mr. Lieberman,
The visit is approved and scheduled according to your request.

From: Michael Lieberman <Michael_Lieberman@fd.org>
Sent: Monday, April 19, 2021 2:33 PM
To: Gary Elliott <gary.elliott@doc.ok.gov>
Cc: Dale Baich <Dale_Baich@fd.org>; Jennifer Moreno <jennifer_moreno@fd.org>
Subject: [EXTERNAL] Re: Glossip--Meetings with plaintiffs

Good afternoon, Mr. Elliott,

Can you please confirm whether our visits with the specified groups of LI plaintiffs have been scheduled for
Monday April 26?

Thank you,


Michael W. Lieberman
Assistant Federal Public Defender
Office of the Federal Public Defender, Western District of Oklahoma
Capital Habeas Unit
215 Dean A. McGee, Suite 707
Oklahoma City, OK 73102
Direct: (405) 609-5984
Main: (405) 609-5975
Fax: (405) 609-5976
E-mail: Michael Lieberman@fd.org

From: Michael Lieberman <Michael Lieberman@fd.org>
Sent: Wednesday, April 14, 2021 9:00 AM
To: Gary Elliott
Cc: Dale Baich; Jennifer Moreno
Subject: Re: Glossip--Meetings with plaintiffs
                                                           1
Case 5:14-cv-00665-F Document 418-2 Filed 05/06/21 Page 3 of 4
                Case 5:14-cv-00665-F Document 418-2 Filed 05/06/21 Page 4 of 4

Michael W. Lieberman
Assistant Federal Public Defender
Office of the Federal Public Defender, Western District of Oklahoma
Capital Habeas Unit
215 Dean A. McGee, Suite 707
Oklahoma City, OK 73102
Direct: (405) 609-5984
Main: (405) 609-5975
Fax: (405) 609-5976
E-mail: Michael Lieberman@fd.org




                                                    3
